T.C. Memo. 2007-115



                       UNITED STATES TAX COURT



                NICOLAS CHARLES KARKABE, Petitioner v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 14477-06.              Filed May 3, 2007.



     Nicolas Charles Karkabe, pro se.

     Shawna A. Early, for respondent.



                          MEMORANDUM OPINION


     CHIECHI, Judge:    This case is before the Court on respon-

dent’s motion for judgment on the pleadings (respondent’s mo-

tion).   We shall grant respondent’s motion.

                              Background

     The record establishes and/or the parties do not dispute the

following.
                               - 2 -

     Petitioner resided in Hudson, New York, at the time he filed

the petition in this case.

     Respondent issued to petitioner a notice of deficiency

(notice) for his taxable year 2003.    In that notice, respondent

determined a deficiency of $2,550 in, and an accuracy-related

penalty under section 6662(a)1 of $510 on, petitioner's Federal

income tax (tax) for that year.

     The petition that petitioner filed commencing the instant

proceeding stated the following as grounds for his disagreement

with the notice that respondent issued for his taxable year 2003:

     Schulz vs. IRS (No. 04-0196-CV) clearly demonstrates
     that lacking a federal court order, I have no obliga-
     tion to surrender documents or comply with any IRS
     correspondence and can not be held in contempt, ar-
     rested, detained, or otherwise punished
     I am currently a plaintiff USDC case# 04CV01211 We The
     People v U.S. Government (currently under US court of
     appeals in D.C. case 055395) and consider This defi-
     ciency notice harassment. Lastly the 1040 form in
     question does not display a valid control # assigned by
     the Office of Management & Budget in accordance with
     the Paperwork Reduction Act (PRA) making it a bootleg
     form and illegal [Reproduced literally.]

     On February 6, 2007, the Court issued an Order (Court’s

February 6, 2007 Order) directing petitioner to file a response

to respondent’s motion.   In that Order, the Court also found that

the petition contained statements, contentions, and arguments

that are frivolous and groundless.


     1
      All section references are to the Internal Revenue Code in
effect for the year at issue. All Rule references are to the Tax
Court Rules of Practice and Procedure.
                              - 3 -

     Petitioner filed a response to respondent’s motion (peti-

tioner’s response) in which petitioner stated in pertinent part:

     1.   Petitioner has moved into negotiations for settle-
          ment through the IRS appeals office * * *

     2.   Petitioner is currently collecting information and
          documents to form a settlement and believes that
          it will be possible to resolve the case without
          the necessity of a trial.

              *     *     *     *      *    *     *

     4.   Petitioner requests the court grant time for the
          disputing parties to come to an agreement by stay-
          ing the motion for judgment on the pleadings by an
          amount of time deemed appropriate by the court.

     Respondent filed a reply to petitioner’s response in which

respondent stated in pertinent part:

          5.   On March 1, 2007, respondent's counsel con-
     tacted appeals office to determine the status of this
     case which is currently under appeals jurisdiction.

          6.   The appeals officer assigned to this case
     indicated that he spoke with petitioner regarding the
     issues in this case on March 1, 2007. Petitioner does
     not contest that he received wage income in the amount
     of $34,104.00 from California Food Plan, Inc., however
     he now alleges that he is entitled to a Schedule A
     deduction for unreimbursed employee expenses.

           7.  Petitioner further indicated that he would
     provide a memorandum outlining his claimed expenses to
     respondent’s appeals office during the week of March 5,
     2007.

          8.   On March 8, 2007, respondent’s appeals offi-
     cer informed the undersigned that petitioner has not
     provided any information and/or documentary evidence to
     support his alleged Schedule A deduction for
     unreimbursed employee expenses in taxable year 2003.
     [Reproduced literally.]
                                 - 4 -

                            Discussion

     The Court may grant judgment on the pleadings where the

pleadings do not raise a genuine issue of material fact and a

decision may be rendered as a matter of law.   Rule 120(a); Nis

Family Trust v. Commissioner, 115 T.C. 523, 537 (2000).   “A

judgment on the pleadings is a judgment based solely on the

allegations and information contained in the pleadings and not on

any outside matters.   See Rule 120(a) and (b)”.   Nis Family Trust

v. Commissioner, supra at 537.

     Rule 34(b) provides in pertinent part that a petition with

respect to a notice of deficiency is to contain:

           (4) Clear and concise assignments of each and
     every error which the petitioner alleges to have been
     committed by the Commissioner in the determination of
     the deficiency * * * Any issue not raised in the as-
     signments of error shall be deemed to be conceded.
     * * *

          (5) Clear and concise lettered statements of the
     facts on which the petitioner bases the assignments of
     error * * *

     The petition in the instant case does not contain (1) a

clear and concise statement of the errors allegedly committed by

respondent in determining the deficiency in, and the accuracy-

related penalty under section 6662(a) on, petitioner’s tax for

his taxable year 2003 and (2) a clear and concise statement of

the facts that form the basis of petitioner’s assignment of

alleged error.   We find that the petition does not comply with

the Tax Court Rules of Practice and Procedure as to the form and
                                - 5 -

content of a petition.   We further find that, pursuant to Rule

34(b)(4), petitioner has conceded the determinations that respon-

dent made in the notice for his taxable year 2003.    We also

conclude that the petition and the answer do not raise any

genuine issues of material fact.

     We found in the Court’s February 6, 2007 Order that the

petition contained statements, contentions, and arguments that

are frivolous and groundless.   “A petition that makes only

frivolous and groundless arguments makes no justiciable claim,

and it is properly subject to a motion for judgment on the

pleadings”.   Nis Family Trust v. Commissioner, supra at 539; cf.

Funk v. Commissioner, 123 T.C. 213 (2004).   We find that the

statements, contentions, and arguments in the petition state no

justiciable basis upon which relief may be granted.

     Although respondent does not ask the Court to impose a

penalty on petitioner under section 6673(a)(1), we consider sua

sponte whether the Court should impose a penalty on petitioner

under that section.   Section 6673(a)(1) authorizes the Court to

require a taxpayer to pay a penalty to the United States in an

amount not to exceed $25,000 whenever it appears that a taxpayer

instituted or maintained a proceeding in the Court primarily for

delay or that a taxpayer’s position in such a proceeding is

frivolous or groundless.
                                 - 6 -

     As discussed above, we found in the Court’s February 6, 2007

Order that the petition contained statements, contentions, and

arguments that are frivolous and groundless.       Although we shall

not impose a penalty under section 6673(a)(1) on petitioner in

the instant case, we caution him that he may be subject to such a

penalty if in the future he institutes or maintains a proceeding

in this Court primarily for delay and/or his position in any such

proceeding is frivolous or groundless.       See Abrams v. Commis-

sioner, 82 T.C. 403, 409-413 (1984); White v. Commissioner, 72
T.C. 1126, 1135-1136 (1979).

     We have considered all of petitioner’s statements, conten-

tions, and arguments that are not discussed herein, and, to the

extent we have not found them to be frivolous and groundless, we

find them to be without merit and/or irrelevant.

     To reflect the foregoing,


                                         An order granting respondent’s

                                 motion and decision for respondent

                                 will be entered.